         Case 1:18-cv-05887-SDA Document 254 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Pareja, individually and on behalf of all                           4/9/2021
 others similarly situated,

                                Plaintiff,                    1:18-cv-05887 (SDA)

                    -against-                                 ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to the Court’s March 1, 2021 Order, if Defendant 0113 Food Corp. had not

appeared by counsel by March 31, 2021, Plaintiffs were to seek a certificate of default no later

than April 7, 2021. (Order, ECF No. 52.) As of the date of this Order, Plaintiffs have not done so.

       It is hereby Ordered that the telephone conference scheduled for April 13, 2021 is

adjourned until Thursday, April 22, 2021 at 11:00 a.m. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745. Plaintiffs

shall seek a certificate of default as to Defendant 0113 Food Corp. prior to the telephone

conference.

       The individual defendants, Giovanni Marte, Gustavo Marte, and Jose Marte, now

proceeding pro se, are reminded that they are required to appear for the telephone conference.

Failure to do so may result in the imposition of sanctions, up to and including entry of a default

judgment against them.
         Case 1:18-cv-05887-SDA Document 254 Filed 04/09/21 Page 2 of 2




       The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendants Giovanni Marte, Gustavo Marte, and Jose Marte at the following address: 184 West

231st Street, Bronx, NY 10463. (See Cert. of Service, ECF No. 263.)

SO ORDERED.

DATED:         New York, New York
               April 9, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
